DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/7/2022.

Claim Objections
Claim 45 is objected to because of the following informalities:  amend “pump fluid” to –pump the fluid- in ll. 4.  Appropriate correction is required.
Claim 51 is objected to because of the following informalities:  amend “apply energy” to –apply the energy- in ll. 2.  Appropriate correction is required.
Claim 54 is objected to because of the following informalities:  amend “the more than one port” to –the at least one delivery port- in ll. 4.  Appropriate correction is required.
Claim 63 is objected to because of the following informalities:  amend “pump fluid” to –pump the fluid- in ll. 4.  Appropriate correction is required.
Claim 63 is objected to because of the following informalities:  amend “the more than one port” to –the at least one delivery port- in ll. 22.  Appropriate correction is required.
Claim 69 is objected to because of the following informalities:  amend “apply energy” to –apply the energy- in ll. 2.  Appropriate correction is required.
Claim 71 is objected to because of the following informalities:  amend “configured to treat” to –wherein the controller is configured to treat- in ll. 1.  Appropriate correction is required.
Claim 73 is objected to because of the following informalities:  amend “the amount of the fluid” to –an amount of the fluid- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 45, 49, 51 & 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited).
The Examiner notes that Par. [0077] provides support for the combination of embodiments. 
claim 45, as illustrated in Fig. 1, 7 & 15-17, Shadduck discloses a vapor ablation system configured to ablate tissue in an upper gastrointestinal (GI) tract of a patient (system for generating a vaporous medium and delivering it to a tissue site; [0013]), comprising: 
a container with fluid (fluid media source 35; [0045]); 
a pump configured to pump in fluid from the container (suitable pump-type pressure means known in the art; [0045]);  
a catheter, wherein the catheter comprises an elongate catheter body having a lumen, a proximal end, and a distal end (catheter body 505 has working distal end 500, interior chamber 510, and a proximal end; [0070-0071]); 
a heating component positioned within the catheter body and in fluid communication with container, wherein the heating component is configured to apply energy to the fluid to convert the fluid to a vapor ablative agent (electrodes 515A,B cause inflowing liquid media M from fluid media source 35 to change phase to vapor media M’; [0070] // or // microchannel body/structure 215 and first and second electrode elements 240A,B heat liquid media M to vapor media M’; [0054-0055]); 
at least one delivery port at the distal end of the catheter body, wherein the at least one delivery port is configured to allow the vapor ablative agent to exit the catheter body to ablate the tissue (distal most end of body 505 comprises an opening/port that leads to channel 525 or flexible film lumen portion 533, providing vapor media M’ from electrodes 515A,B to plurality of openings 522 to allow the vapor phase media M’ to exit; [0070-0071]), 

    PNG
    media_image1.png
    527
    1074
    media_image1.png
    Greyscale

an expandable positioning element attached to a distal end of the catheter body, wherein, when the expandable positioning element is expanded, the expandable positioning element is defined by an internal volume and configured to encircle the at least one delivery port and the tissue to be ablated such that it directs the vapor ablative agent from the at least one delivery port, through the internal volume, to the tissue to be ablated (flexible expandable structure 524 is attached to distal end of body 505 and encircles the opening/port of the distal most end of body 505 and directs vapor phase media M’ from the distal end of body 505 opening/port, through an internal volume of expandable structure 524 via channels 525/flexible film lumen 533, to the tissue; [0070-0071]), wherein the at least one expandable positioning element is configured to position the catheter at a fixed distance from the tissue to be ablated, wherein the expandable positioning element is defined by a conical shaped structure and that defines a periphery of the internal volume (flexible expandable structure 524 is configured to position the catheter 505 at a fixed distance from the tissue to be ablated and is defined by a conical shaped structure and a periphery of the internal volume; [0070-0071]).  
open web structure ([0070-0071]), Shadduck fails to specifically disclose the expandable positioning element defined by a wire mesh structure that is at least partially covered by a membrane. However, Ren et al. disclose a medical device comprising a positioning element (102) comprised of a mesh (111) at least partially covered by a thin layer of silicone polymer (112) or an inflatable balloon (52).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mulier et al. in view of Hoey et al. such that the expandable positioning element to be a wire mesh structure that is at least partially covered by a membrane in order to provide the benefit of having a thin, strong, membranous material to allow flow of fluid through portions of the expandable structure as taught by Ren et al. and since Ren et al. teach that an expandable balloon and a covered mesh are equivalents in the medical art ([0039], [0055-0056], [0073]). 
Concerning claim 49, Shadduck discloses the heating component (215, 240A,B) comprises a chamber (215) that comprises a plurality of channels (216) that provide a contact surface area of the fluid with the chamber (215) ([0054-0055; Fig. 7-8).
Concerning claim 51, Shadduck discloses the chamber (215) can be heated by a resistive element ([0056]). 
Concerning claim 59
Concerning claim 60, Shadduck discloses the pump to be a syringe pump ([0045]). 
Concerning claim 61, Shadduck in view of Ren fail to disclose the pump having a volume of at least 10 ml.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Shadduck in view of Ren such that the syringe pump is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 62, Shadduck discloses the catheter (192) to be disposable (it can be disposed of after use).  

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Mulier (2002/0177846, previously cited).
Concerning claim 47, Shadduck discloses a handle (14) attached to the catheter body (505) ([0042]; Fig. 1).  Shadduck in view of Ren fails to disclose the handle to be thermally insulated.  However, Mulier et al. disclose a vapor ablation system comprising: a catheter (26) and a thermally insulated handle (104) attached to the catheter body ([0013], [0056], [0080]; Fig. 7).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren such that the handle is thermally insulated in order to provide the benefit of protecting the In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claims 48, 50 & 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 49, in further view of Hoey et al. (2009/0216220, previously cited).
Concerning claim 48, Shadduck in view of Ren et al. fail to disclose a thermally insulating material covering the catheter body.  However, Hoey et al. disclose a vapor ablation system (420) comprising a catheter (110), a heating component (420), and at least one delivery port (125) for providing an ablative agent to tissue.  Hoey et al. further disclose a thermally insulating material covering the catheter body (110).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren et al. to further comprise a thermally insulating material covering the catheter body in order to provide the benefit of carrying electrode leads in an insulative layer of the body wall and the ability to provide a lubricious material on the exterior as taught by Hoey et al. ([0068], [0082]; Fig. 7)
Concerning claim 50, Shadduck in view of Ren et al. fail to disclose the plurality of channels comprises metal.  However, Hoey et al. further disclose a vapor ablation system (420) comprising a heating component (420) that comprises a plurality of channels (458) that provide a contact surface area of the fluid with a chamber (410).  
Concerning claim 57, Shadduck in view of Ren et al. fail to disclose a first filter disposed between, and in fluid communication with, the container and the catheter.  However, Hoey et al. disclose a vapor ablation system comprising a container (not shown, but inherent in Fig. 15) and a catheter and a first filter (485) disposed between, and in fluid communication with, the container and a distal end of the catheter.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren et al. to further comprise a first filter disposed between, and in fluid communication with, the container and the catheter in order to provide the benefit of scrubbing any water droplets from the flow to provide very high quality vapor as taught by Hoey et al. ([0097]; Fig. 15). 

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Shadduck (2002/0156470, previously cited).
Concerning claim 52, Shadduck in view of Ren et al. fail to disclose the positioning element to be separated from the at least one delivery port by a distance of 1 mm to 10 cm.  However, Shadduck ‘470 disclose a device (10) to perform ablation .

Claims 53 & 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Shadduck (2006/0135955, previously cited).
Concerning claim 53, Shadduck discloses a controller (60) in operable communication with the pump and the heating component (515A,B) ([0049], [0051-0053]; Fig. 3).  Shadduck in view of Ren fail to disclose the controller programmed to determine an amount of fluid needed to ablate the tissue, wherein the amount of fluid needed is a function of an amount of thermal energy required to ablate the tissue.  However, Shadduck ‘955 discloses a vapor ablation system configured to ablate tissue comprising a controller (245) in operable communication with a pump (high pressure . 

Claims 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Jackson et al. (2006/0095032, previously cited).
Concerning claim 55, Shadduck discloses a controller (60) in operable communication with the pump and the heating component (515A,B) ([0049], [0051-0053]; Fig. 3).  Shadduck in view of Ren fail to disclose the controller programmed to limit a maximum dose of the vapor ablative agent based on a type of disorder being treated.  However, Jackson et al. disclose an ablation system comprising a controller that is programmed to limit a maximum dose (i.e., appropriate level) of energy of the vapor ablative agent required to ablate tissue for a type of disorder being treated.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to 
Concerning claim 56, Jackson et al. further disclose the disorder to be at least one of Barrett’s esophagus, esophageal dysplasia, vascular GI disorders or polyps ([0065]). 


Allowable Subject Matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 63-76 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone, nor in combination, discloses “a controller in operable communication with the pump and the heating component, wherein the controller is programmed to limit an amount of vapor ablative agent delivered through the more than one port such that a pressure within the patient's upper GI tract does not exceed 5 atm” as required by claim 54 nor “a controller programmed to limit an amount of the vapor ablative agent delivered through the more than one port such that a . 
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the embodiment of Fig. 17 of Shadduck has a structure that “is intended to direct vapor phase media outward from the balloon structure (through channels and exterior positioned ports) such that the vapor is directly applied from the port to the tissue to be ablated”, the Examiner respectfully disagrees.  As discussed in the rejection of claim 45, the “at least one delivery port” is taken to be the opening port/at the distal end of catheter body (505) where fluid exits catheter body (505) and enters channel(s) (525) (Fig. 17)/flexible film lumen portion(s) (533) (Fig. 16).  The channel(s) (525)/ flexible film lumen portion(s) (533) are located within the internal volume of positioning element (524) and thus satisfy the functional language that the vapor ablative agent is delivered from the at least one delivery port, through the internal volume, to the tissue to be ablated.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794